PER CURIAM
Granted. Under the facts presented, we find there are genuine issues of fact as to whether the dimly-lit stairwell was unreasonably dangerous, thereby precluding judgment as a matter of law. To the extent plaintiff was aware of the condition of the stairwell, the trier of fact may consider such evidence at trial for purposes of determining the percentage of fault, if any, to be assigned to plaintiff. See, e.g., Broussard v. State ex rel. Office of State Buildings, 2012-1238 (La. 4/5/13), 113 So.3d 175.
Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court denying summary judgment is reinstated. The case is remanded to the district court for further proceedings.
WEIMER, J., dissents and would deny.
GUIDRY, J., would deny.
CLARK, J. would deny.